DETAILED ACTION                                                                                                                                                                                                                                                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02-26-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (U.S. Pub. No. 2017/0338796) in view of Iwasaki (U.S. Pub. No. 2014/0232239).
Regarding claim 1, Morimoto teaches an acoustic wave device (1) (fig. 1, page par [0023]) (see SAW (Surface Acoustic Wave)) comprising: a piezoelectric layer (2) (fig. 1, page par [0024]) (see piezoelectric substrate 2); and
 an interdigital transducer (IDT-3) (fig. 1) disposed on the piezoelectric layer (2) (fig. 1, page par [0023]) (see IDT (Interdigital Transducer) electrode 3 on an upper surface (first main surface) 2A of the piezoelectric substrate 2); 
wherein the interdigital transducer (3) primarily includes Al and includes an additive selected from a group consisting of Nd, Sc, and Ta (fig. 1, page par [0034]) (The IDT electrode 3 is formed of, for example, a conductive layer 15 made of metal. An example of the metal is Al or an alloy mainly containing Al (Al alloy). The AL alloy may be an Al—Cu alloy, for example. The IDT electrode 3 may be formed of a plurality of metal layers) In this case, the AL alloy is containing the Nd, or Ta); and 
a concentration of the additive in a region opposite to a piezoelectric-layer-side (2) region of the interdigital transducer (3/32) is higher than a concentration of the additive in the piezoelectric-layer-side region (2) of the interdigital transducer (3/32) (fig. 1, 5, 11, page par [0046-0048, 0061, 0064-0065 , 0110]) (see the height positions of the first position D1, the second position D2, and the third position D3 are defined with reference to the upper surface of the underlying layer 6, concentration and enhances reliability).
	Morimoto teaches The IDT electrode 3 is formed of, for example, a conductive layer 15 made of metal. An example of the metal is Al or an alloy mainly containing Al (Al alloy). The AL alloy may be an Al—Cu alloy, for example. The IDT electrode 3 may be formed of a plurality of metal layers) (page par [0034]), that is or obvious from a group consisting of Nd, Sc and Ta).
	However, Iwasaki teaches an acoustic wave device (1) includes a piezoelectric substrate (2), an IDT electrode (21) including plural electrode fingers (3) disposed above an upper surface of the piezoelectric substrate (2) (fig. 1-2, page 1-2, par [0008, 0037-0038]), and 
a concentration (307A) of the additive in a region opposite to a piezoelectric-layer-side (2/308) region of the interdigital transducer (3/21 is higher than a concentration (308A) of the additive in the piezoelectric-layer-side region (2/308) of the interdigital transducer (3/21) (fig. 14, page par [0082-0083]).
Iwasaki teaches The IDT electrode (3/21) the interdigital transducer (3/21) primarily includes Al and includes an additive selected from a group consisting of : Nd, Sc, and Ta (fig. 4, 6, page 2-4, 7, par [0053-0054, 0056-0057, 0098]) (see Acoustic wave device 1E further includes dielectric film 7 including plural portions 7P disposed between upper surface 2A of the piezoelectric substrate and respective ones of lower surfaces 3B of electrode fingers 3,  dielectric film 7 is preferably made of dielectric material, such as aluminum oxide (Al.sub.2O.sub.3), diamond, silicon nitride, silicon nitride oxide, aluminum nitride, or titanium nitride, lithium tantalite (LiTaO.sub.3)-based substrate, and tantalum pentoxide (Ta.sub.2O.sub.5) Ta.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Morimoto with Iwasaki, in order to provide
A dielectric constant of dielectric film 7 is smaller than that of piezoelectric substrate 2, hence allowing an electromechanical coupling coefficient of acoustic wave device 1E to be adjusted precisely. Acoustic wave device 1E thus can be used in a filter that has a pass bandwidth appropriate for a communication system, and to improve the characteristics of acoustic wave device 301 (see suggested by Iwasaki on page 4, 9, par [0057 and 0123]).

Regarding claim 10, Morimoto teaches an acoustic wave device (1) (fig. 1, page par [0023]) (see SAW (Surface Acoustic Wave)) comprising: a piezoelectric layer(2) (fig. 1, page par [0024]) (see piezoelectric substrate 2); and 
an interdigital transducer (IDT-3) (fig. 1) disposed on the piezoelectric layer (2) (fig. 1, page par [0023]) (see IDT (Interdigital Transducer) electrode 3 on an upper surface (first main surface) 2A of the piezoelectric substrate 2); 
wherein the interdigital transducer (3) primarily includes Al and includes an additive selected from a group consisting of Nd, Sc, and Ta (fig. 1, page par [0034]) (The IDT electrode 3 is formed of, for example, a conductive layer 15 made of metal. An example of the metal is Al or an alloy mainly containing Al (Al alloy). The AL alloy may be an Al—Cu alloy, for example. The IDT electrode 3 may be formed of a plurality of metal layers) In this case, the AL alloy is containing the Nd, or Ta); and
 a concentration of the additive at a position at a distance of about 5% or 18% of a thickness of the interdigital transducer (3/32) from a surface opposite to a piezoelectric-layer-side (2) surface of the interdigital transducer is higher than a concentration of the additive at a position at a distance of about 95% or 82% of the thickness of the interdigital transducer from the surface opposite to the piezoelectric-layer-side (2) surface of the interdigital transducer (3/32) (fig. 1, 5, 11, page 3-4, 6,  par [0046-0048, 0056, 0061, 0064-0065, 0110]) (see 18% of the thickness of the IDT electrode 3,The IDT electrode 3 may be disposed directly on the upper surface 2A of the piezoelectric.  substrate 2 or may be disposed on the upper surface 2A of the piezoelectric substrate 2, so that the other at a position at a distance of about 95% of the thickness of the interdigital transducer from the surface opposite to the piezoelectric-layer-side (2) surface of the interdigital transducer, and the height positions of the first position D1, the second position D2, and the third position D3 are defined with reference to the upper surface of the underlying layer 6, concentration and enhances reliability, and A film thickness of portion 156 of dielectric film 56 disposed on upper surface 3A of electrode finger 3 is preferably larger than that of portion 256 disposed on side surface 3C of electrode finger 3. ).
 Morimoto teaches The IDT electrode 3 is formed of, for example, a conductive layer 15 made of metal. An example of the metal is Al or an alloy mainly containing Al (Al alloy). The AL alloy may be an Al—Cu alloy, for example. The IDT electrode 3 may be formed of a plurality of metal layers) (page par [0034]), that is or obvious from a group consisting of Nd, Sc and Ta).
	However, Iwasaki teaches an acoustic wave device (1) includes a piezoelectric substrate (2), an IDT electrode (21) including plural electrode fingers (3) disposed above an upper surface of the piezoelectric substrate (2) (fig. 1-2, page 1-2, par [0008, 0037-0038]), and 
a concentration (307A) of the additive in a region opposite to a piezoelectric-layer-side (2/308) region of the interdigital transducer (3/21 is higher than a concentration (308A) of the additive in the piezoelectric-layer-side region (2/308) of the interdigital transducer (3/21) (fig. 14, page par [0082-0083]).
Iwasaki teaches The IDT electrode (3/21) the interdigital transducer (3/21) primarily includes Al and includes an additive selected from a group consisting of : Nd, Sc, and Ta (fig. 4, 6, page 2-4, 7, par [0053-0054, 0056-0057, 0098]) (see Acoustic wave device 1E further includes dielectric film 7 including plural portions 7P disposed between upper surface 2A of the piezoelectric substrate and respective ones of lower surfaces 3B of electrode fingers 3,  dielectric film 7 is preferably made of dielectric material, such as aluminum oxide (Al.sub.2O.sub.3), diamond, silicon nitride, silicon nitride oxide, aluminum nitride, or titanium nitride, lithium tantalite (LiTaO.sub.3)-based substrate, and tantalum pentoxide (Ta.sub.2O.sub.5) Ta.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Morimoto with Iwasaki, in order to provide
A dielectric constant of dielectric film 7 is smaller than that of piezoelectric substrate 2, hence allowing an electromechanical coupling coefficient of acoustic wave device 1E to be adjusted precisely. Acoustic wave device 1E thus can be used in a filter that has a pass bandwidth appropriate for a communication system, and to improve the characteristics of acoustic wave device 301 (see suggested by Iwasaki on page 4, 9, par [0057 and 0123]).
As to claim 10, references fail to disclose various values such as, “ 20% ” of a thickness of the interdigital transducer (3/32) from a surface opposite to a piezoelectric-layer-side (2) surface, and 80% of the thickness of the interdigital transducer from the surface opposite to the piezoelectric-layer-side (2) surface of the interdigital transducer  …. as cited in the claim 10. And disclose various values of 18% or 82% .
However, these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references. The reasons are that the above differences would merely depend on how one would like to select particular values regarding the various values such as, “ 20% / 80% ” of a thickness of the interdigital transducer (3/32) from a surface opposite to a piezoelectric-layer-side (2) surface ….. to be suitable to the system requirements. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.




Regarding claims 2 and 11, Morimoto teaches a concentration of the additive varies continuously in a thickness direction of the interdigital transducer (3/32) (fig. 3, 11, page 3-4, par [0047, 0060]) (see the electrode finger 32 is formed of crystal grains 32c, each being continuous in the thickness direction, as illustrated in FIG. 3, the reliability can further be enhanced, and where stress concentrates and reliability can be enhanced. Also, the protective layer 5 can be formed on the electrode finger 32 with a good covering condition).

Regarding claims 4 and 13, Morimoto teaches a metal layer stacked on the interdigital transducer and made of a metal different from a metal of the interdigital transducer (fig. 14, page 3, 6, par [0048, 0082]) 
(see acoustic wave device 301 for schematically illustrating electrode finger 302 formed by stacking dielectric films 304, and IDT electrode 21 has the laminated structure, for instance, electrode finger 3 includes a Mo electrode layer mainly made of molybdenum and an Al electrode layer mainly made of aluminum disposed on the Mo electrode layer. The Mo electrode layer is thus located closer to upper surface 2A of piezoelectric substrate 2 than the Al electrode layer is. The Mo electrode layer has a higher density than the Al layer ).

Regarding claims 5 and 14, Morimoto teaches the piezoelectric layer is made of a piezoelectric single crystal of LiNbO.sub.3 or LiTaO.sub.3. (page 2, par [0024]). 
(se The piezoelectric substrate 2 is formed of a monocrystalline substrate composed of lithium niobate (LiNbO.sub.3) crystals or lithium tantalate (LiTaO.sub.3) crystals and having a piezoelectric property).

Regarding claims 6 and 15, Morimoto teaches the piezoelectric layer is a piezoelectric thin film (page 5, par [0070, 0073]) (see a high-crystallinity film is formed, the substrate may be formed of a thin piezoelectric substrate and a support substrate bonded to the piezoelectric substrate).
Regarding claims 7 and 16, Morimoto teaches a close-contact layer (32d) between the interdigital transducer (3/32) and the piezoelectric layer (2) (fig. 11, page 4, 7, par [0062-0063, 0117]) (see the wide portion 32d is in contact with the upper surface 2A of the piezoelectric substrate 2 via the underlying layer 6).

Regarding claims 8 and 17, Morimoto teaches the close-contact layer is made of Ti, NiCr, or Cr (page 2, 4, par [0035, 0063])
 (see member is made of Ti, Cr, an alloy thereof, and the underlying layer 6 may be made of Ti. Since Ti is a high-melting-point metal, a heating step in a process for manufacturing and mounting the SAW element 1 or heat generated during operation of the SAW element 1 does not cause a change in characteristics, and thus the SAW element 1 that is highly reliable can be provided. Ti has a higher mechanical strength to withstand vibration or repeated stress of elastic waves than Al or an Al alloy. Thus, a larger contact area of the underlying layer 6 enables reduction of an influence of vibration on the IDT electrode 3 and enhancement of the power durability of the SAW element 1).

Regarding claims 9 and 18, Morimoto teaches a metal layer defining an intermediate layer between the interdigital electrode and the close-contact layer (page 2, 4, par [0034-0035, 0061])
 (see The IDT electrode 3 may be disposed directly on the upper surface 2A of the piezoelectric substrate 2 or may be disposed on the upper surface 2A of the piezoelectric substrate 2 via an underlying layer composed of another member. The other member is made of Ti, Cr, an alloy thereof, or the like).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (U.S. Pub. No. 2017/0338796) in view of Iwasaki (U.S. Pub. No. 2014/0232239) and further in view of Ruby (U.S. Pub. No. 2017/0085247).
Regarding claims 3 and 12, Iwasaki teaches The IDT electrode (3/21) the interdigital transducer (3/21) primarily includes Al and includes an additive selected from a group consisting of : Nd, Sc, and Ta (fig. 4, 6, page 2-4, 7, par [0053-0054, 0056-0057, 0098]) (see Acoustic wave device 1E further includes dielectric film 7 including plural portions 7P disposed between upper surface 2A of the piezoelectric substrate and respective ones of lower surfaces 3B of electrode fingers 3,  dielectric film 7 is preferably made of dielectric material, such as aluminum oxide (Al.sub.2O.sub.3), diamond, silicon nitride, silicon nitride oxide, aluminum nitride, or titanium nitride, lithium tantalite (LiTaO.sub.3)-based substrate, and tantalum pentoxide (Ta.sub.2O.sub.5) Ta.). But Iwasaki does not clearly mention the additive is Nd.
However, Ruby teaches A surface acoustic wave (SAW) resonator includes a piezoelectric layer disposed over a substrate, and a plurality of electrodes disposed over the first surface of the piezoelectric layer (fig. 1, page 3, par [0031]) and
Ruby teaches the additive is Nd (page 3, par [0038]) (see the piezoelectric material of piezoelectric layer 203. Specifically, the other rare-earth elements include yttrium (Y), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Morimoto and Iwasaki with Ruby in order to to improve the performance of a filter comprising SAW resonator device(s) 400, the substrate 408 may comprise a comparatively high-resistivity material (see suggested by Ruby on page 9, par [0092]).

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        May 12, 2022